Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
2.    This Office Action is responsive to the Amendment filed on 03/02/2021.  Claims 1-4,7-9, 12 and 13 of which claims 1, 3 and 9 are independent, were pending in this application and have been considered below.
Claims 5, 6, 10,11 and 14 are canceled.
Response to Arguments
3.            Applicant’s arguments, see Remarks, filed 03/02/2021, with respect to the rejection of  Claim 10 under 35 U.S.C. 103 as being unpatentable over Leinonen et al (US 2015/0268688 A1) in view of Farrar et al (US 2014/0351622A1) have been fully considered and are moot because claim is now cancelled.

Examiner's Amendment
4.            An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
               
5.            Authorization for this examiner's amendment was given in a telephone interview with James M. White, Attorney for Applicants, Reg. No 74,092, on 3/08/2021.

6.         The application is amended as follows:
Claims 7 and 14 are amended as follow:

7. [CURRENTLY AMENDED]     The connector according to claim 3, wherein the conversion circuit comprises a filter circuit to combine the high frequency signal received from the modulator with the power transmission to be transmitted on the single twisted pair of signaling wire.   
     
14. (Canceled)

Allowable Subject Matter
7.         Claims 1-4,7-9, 12 and 13 are allowed.
8.         As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
9.         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

10.         The following is a statement of reasons for allowance: 
Regarding claims 1, 3 and 9, the prior art of record, specifically
Leinonen et al (US 2015/0268688 A1) teaches in fig. 1 a connector( power connector 140) attachable to a cable for transmission of power and data for use in power focused applications ([0040],The connector 140, such as a USB Type-Cconnector, has an example USB Type-C connector pinning shown in FIG. 1B., also see fig. 1 A, block 102(power provider) and 104 (power consumer) Comprising:
a contact for power transmission, a contact for data communication and a conversion circuit( ( see data and power in block 102 input at receptacle 120, [0040], The connector 140, such as a USB Type-C connector, has an example USB Type-C connector pinning shown in FIG. IB. The power provider device 102 has a receptacle 120, such as for example a USB type-C receptacle to receive the connector 140 plugged into the receptacle 120) and configured to generate configuration signaling to be transmitted ([00487 When the power provider or host 102 provides power on the VBUS line to the Device with Dual-Role port acting as Power Consumer 104) via a single twisted pair of signaling wire ( see fig. 1 A, cable 130, [0040], a power provider device 102 and a Device with Dual-Role port acting as Power Consumer 104 to be connected by a cable 130, such as for example a USB cable) together with the power transmission, and the data communication and the connector further comprising a contact for configuration signaling( see input at the receptacle 120, [0040], a USB type-C receptacle to receive the connector 140 plugged into the receptacle 120) via the contact for configuration signaling to be transmitted via a single twisted pair of signaling wire together with the power transmission, and the data communication.
Farrar et al (US 2014/0351622A1) teaches in fig. 1 a, [0014] a data and power delivery topology. In [0076], comparator 562 may provide a logic HIGH signal. In doing 
WO 2016/066371 A1(see IDS) teaches a connector (D1 figure 1 element 11) attachable to a cable for transmission of power and data for use in power focused applications comprising: a contact for power transmission (D1 figure 3 element PI), a contact for data communication (D1 figure 3 element DP), and a conversion circuit (D1 figure 3 elements 50,52,54 and page 9 line 25-pagel 1 line 19) wherein the transmission comprises the power transmission, and the data communication (D).
However, none of the prior arts cited alone or in combination provides the motivation to teach a conversion circuit configured to generate configuration signaling to be transmitted via a single twisted pair of signaling wire together with the power transmission, and the data communication and the connector further comprising a contact for configuration signaling wherein the conversion circuit configured to generate configuration signaling comprises the conversion circuit being configured to decode and convert configuration signaling received via the contact for configuration signaling to be transmitted via the single twisted pair of signaling wire together with the power transmission, and the data communication; and wherein the conversion circuit comprises a modulator to generate a high frequency signal from the decoded configuration signaling received from the configuration signaling circuitry.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        March 9, 2021